641 A.2d 1328 (1994)
Frank WILLIAMS
v.
CITY OF PROVIDENCE, et al.
No. 93-353-A.
Supreme Court of Rhode Island.
April 14, 1994.
Jeffrey Lanphear.
Richard Riendeau.

ORDER
This matter came before this court on April 4, 1994, pursuant to an order requiring both parties to appear and to show cause why the issues raised in the plaintiff's appeal should not be summarily decided.
The plaintiff appeals from a Superior Court judgment voiding a tax sale which allowed the City of Providence (City) to foreclose the right of redemption on certain property. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court concludes that cause has not been shown.
At the time plaintiff purchased the property at the second tax sale, the City already had foreclosed the original owners' right of redemption. Once a foreclosure decree has been entered, the title conveyed by the tax deed becomes absolute. Driscoll v. Karroo Land Co. Inc., 600 A.2d 722, 724 (R.I. 1991). Hence at the time of the second tax sale, the City was the record owner and its title was absolute. Additionally its interest in the property was recorded. Therefore it was entitled to notice of the attempted tax sale. Consequently since the City did not receive notice of the attempted tax sale, the trial justice did not err in voiding the tax sale and entering judgment for the city.
The plaintiff's appeal is therefore denied and dismissed, and the judgment appealed from is affirmed.